Citation Nr: 1827414	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-18 143	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating for residuals of left femur fracture status-post open reduction-internal fixation (left femur disability) in excess of 20 percent disabling prior to June 1, 2009; and in excess of 10 percent disabling thereafter, to include the propriety of the reduction from 20 percent to 10 percent, effective June 1, 2009.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity prior to September 22, 2017 and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO): a September 2006 rating decision continued the evaluation of the Veteran's left femur disability at 20 percent disabling; a February 2009 rating decision reduced the evaluation of his left femur disability from 20 to 10 percent disabling, effective June 1, 2009; and a December 2017 rating decision granted service connection for peripheral neuropathy of the left lower extremity at 10 percent effective October 19, 2004.  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In June 2017, the Board remanded the claims for further development.

The claims for increased ratings for peripheral neuropathy of the left lower extremity are remanded for further development.


FINDINGS OF FACT

1.  The February 2009 rating decision reducing the Veteran's compensation for left femur disability to 10 percent effective June 1, 2009, was not based on an actual improvement in the Veteran's left femur disability.

2.  The evidence shows left femur disability was manifested by flexion limited to 40 degrees, but no more.

3.  The evidence shows that due to the left femur disability, the Veteran was unable to cross his legs.


CONCLUSIONS OF LAW

1.  The reduction of the rating for left femur disability from 20 percent to 10 percent, effective June 1, 2009, was not proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5255 (2012).

2.  The criteria for a rating of 10 percent for limitation of flexion of the thigh have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5252 (2017).

3.  The criteria for a separate rating of 10 percent for impairment of the thigh have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

During his October 2016 Board hearing, the Veteran's representative stated that the Veteran had requested a predetermination rating reduction hearing.  See Hearing Transcript entered in Caseflow Reader in October 2017 at 3.  However, the Board notes that the Veteran did not request a hearing in conjunction with the rating reduction.  In his December 2008 and March 2009 statements, the Veteran requested his case be assigned to and reviewed by a Decision Review Officer (DRO).  See Statement in Support of Claim entered in Caseflow Reader in March and June 2010.  He did not request a hearing.  See id.  Therefore, the Board finds there is no hearing request pending.

The Veteran and his representative have not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).    

II.  Propriety of the Reduction and Increased Rating 

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e).

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The requirements for reductions of ratings differ depending on how long the previous rating has been in place.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 20 percent rating was in effect from April 20, 2001.  The rating reduction was effective June 1, 2009, more than five years later.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  

Under those provisions, only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  38 C.F.R. § 3.344(a) and (b).  These provisions also prohibit a reduction on the basis of a single examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995); 38 C.F.R. § 3.344(a).  It must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421.  

Additionally, in determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of rating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, such after-the-fact evidence may not be used to justify an improper reduction.

Analysis 

In March 2002, the RO determined that the Veteran's left femur disability had worsened and increased the rating from 10 percent to 20 percent effective April 20, 2001 under DC 5255.  See Notification Letter entered in Caseflow Reader in March 2002.  In a November 2008 VCAA/DTA letter, VA noted that the Veteran's disability had improved and proposed to reduce his monthly compensation rate from 20 to 10 percent.  The letter informed the Veteran that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the agency of original jurisdiction (AOJ) would make a decision based on the evidence of record.  See VCAA/DTA Letters entered in Caseflow Reader in November 2008.  

In December 2008, the Veteran filed a Notice of Disagreement (NOD) stating that his disability had not gotten better but instead had gotten worse.  See Statement in Support of Claim entered in December 2008.  The Veteran stated that he experienced a great deal of pain and he had no quality of life.  See id.  The Veteran also submitted correspondence from his treating physician, Dr. P.F.K., M.D.  The physician noted positive straight leg raises.  Additionally, the Veteran experienced pain that was being treated with medication and physical therapy.  See Third Party Correspondence entered in Caseflow Reader in December 2008.  

In February 2009, VA reduced the Veteran's benefits effective June 1, 2009.  See Notification Letter entered in Caseflow Reader in February 2009.  Accordingly, the Board finds that the RO complied with the procedural requirements regarding the reduction as set forth in 38 C.F.R. § 3.105(e).  Therefore, the remaining issue is whether the reduction was proper, based upon the evidence of record.

i.  Propriety of the reduction and increase in excess of 20 percent prior to June 1, 2009

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes (DC).  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's service-connected left femur disability has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5255 which governs impairment of the femur.  Under Diagnostic Code 5255, an 80 percent rating will be assigned for a fracture of the shaft or anatomical neck of the femur with nonunion and with loose motion (spiral or oblique fracture).  A 60 percent rating will be assigned for a fracture of the shaft or anatomical neck of the femur with nonunion and no loose motion and with weight bearing preserved with aid of brace.  A 60 percent rating will be assigned for a fracture of the surgical neck of the femur with false joint.  Thirty, 20, and 10 percent rating will be assigned for malunion of the femur with marked, moderate, and slight knee or hip disability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The words "slight," "moderate" and "marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).

Other potentially applicable DCs include 5251-5254.  Under DC 5251, a 10 percent evaluation is assigned for extension of the thigh which is limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5251.  Under DC 5252, a 10 percent evaluation requires flexion of the thigh limited to 45 degrees; a 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees; and a 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  Normal range of motion (ROM) of the hip is 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II (2017).

Pursuant to DC 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation and inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a DC 5253. 

DC 5254 provides for an 80 percent evaluation for a flail hip joint.  38 C.F.R. § 4.71a, DC 5254. 

In reducing the Veteran's rating, the RO compared the Veteran's October 2008 VA examination and other medical evidence of record and determined that the Veteran's condition had shown actual improvement.  The Board finds that this reduction was proper.

In August 2006, the Veteran was afforded a VA examination to determine the severity of his left femur disability.  The Veteran stated that he experienced level seven pain in the left hip.  The pain was most intense when he had been sitting for a period of time, stood up, and walked.  The pain radiated down the back of the leg and severely incapacitated him.

The examiner confirmed the Veteran's status post open reduction and internal fixation of a fracture of the proximal left femur diagnosis.  The Veteran's posture was normal; however, he walked with a slight limp.  His left hip flexion was zero to 70 degrees, extension to 15 degrees, adduction to 20 degrees, abduction was to 25 degrees, external rotation to 40 degrees.  The Veteran was unable to do internal rotation.  All of the movements were painful; however, there was no change with repetitive movement.  The Veteran's right hip flexion was to 110 degrees, extension to 30 degrees, adduction to 30 degrees, and abduction to 45 degrees.  His muscle strength in his left lower extremity was 4/5 and 5/5 in the right lower extremity.  Touch and pinprick were normal.  Reflexes were 2+ on the right side and 1+ on the left side.  The examiner could not elicit ankle jerks.  There was no abnormality detected in the knee.  X-rays showed muscular atrophy of the left lower extremity.  The Veteran worked as a manager at a hardware store.  He did not lose time at work because of his disability. 

In August 2007, the Veteran was seen at the Tuscaloosa VAMC.  See Medical treatment Record-Government Facility entered in Caseflow Reader in January 2008 at 16.  He reported intermittent left hip pain radiating to his left thigh.  The pain was worse with prolonged sitting and standing.  The Veteran obtained some relief when he walked around.  See id.  He walked with a guarded gait and had limited ROM of the left hip.  See id. at 20.  In November 2007, MRI showed left foraminal narrowing at L5-S1 root compression.  The examiner concluded that the compression of a nerve root was likely causing the pain in his hip.  See id. at 7.  
In October 2008, the Veteran was afforded a VA examination to determine severity of his left hip femur disability.  The examiner reviewed the claims file.  The Veteran experienced daily pain in his left buttock behind his left hip.  In April 2008, the Veteran had an orthopedic consultation.  MRI of his lumbar spine showed disc disease with left L-5 root compression.  The Veteran had full ROM of the left knee, ankle, and hip.  X-rays of his left femur showed excellent alignment with normal left hip joint.    

The VA examiner stated that the Veteran's hip palpation was normal, bilaterally.  His gait was normal.  Left and right leg length was 40.75 inches.  Bilateral flexion was zero to 125 with left leg pain at the extreme.  There was no additional limitation.  Left leg adduction was zero to 20, and right leg adduction was zero to 25.  There was no additional limitation.  Bilateral leg abduction and left leg external rotation were from zero to 45.  The Veteran did not experience pain in the right leg.  There was no additional limitation.  Right leg external rotation was from zero to 60 with no pain.  There was no additional limitation.  Left leg internal rotation was from zero to 30, and right leg internal rotation was from zero to 40 with no pain.  There was no additional limitation.  

The examiner stated that the Veteran's symptoms in the area of his left hip were caused by lumbar disc disease with referred pain to his left leg.  His left hip X-rays showed excellent alignment with normal hip joint.  The location of his pain followed an L-5 distribution.  The location was not characteristic of pain originating from the hip joint.  He reported pain in his left hip while his right hip was moving and his left hip was immobile which was not characteristic of pain arising from the hip joint.  The Veteran worked as a hardware salesman with no change in his job duties.  He avoided lifting because of left hip discomfort.  After standing for more than one and a half hours, he had to change position because of discomfort over his left buttock and left hip.  

After a review of the all of the lay and medical evidence, the Board finds that reduction of the disability rating for the left femur disability from 20 percent to 10 percent was not proper, and a restoration of the 20 percent disability rating is warranted.  The evidence reveals that improvement in the disability had not occurred at the time of the reduction.  Rather it appears that the reduction was based on improvement between the August 2006 and October 2008 VA examinations, which was not sustained as reflected on the August 2015 VA examination.  Accordingly, after resolving reasonable doubt in the Veteran's favor, the reduction was not proper and the 20 percent rating under DC 5255 should be restored.

ii.  Increase in excess of 20 percent 

The Board will now address whether a rating in excess of 20 percent is warranted at any time during the appeal period.  

In August 2015, the Veteran was afforded VA examinations to determine severity of his left femur disability.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the left hip femur fracture and left iliotibial band syndrome.  The Veteran did not report flare-ups.  He experienced functional loss or impairment due to chronic pain, severe limitation of motion, and weakness to include severe restriction in motion with an altered gait.  The Veteran's range of motion (ROM) was abnormal.  His flexion was from zero to 40 degrees, extension zero to 10 degrees, abduction from zero to 20, and adduction was from zero to five degrees.  The Veteran was unable to cross his legs.  External rotation was 0 to 20 degrees and internal rotation was 0 to 15 degrees.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and pain with weight bearing.  Due to his baseline motion being too restricted, the Veteran's was unable to perform repetitive use testing with at least three repetitions.  The Veteran's muscle strength in his left hips was 5/5 for extension and abduction and 4/5 for flexion.  

There was no evidence of crepitus, ankylosis, muscle atrophy, or malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  He did not use an assistive device for locomotion.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's disabilities.  Diagnostic testing revealed relatively well-preserved left hip joint, stable appearance of an old proximal femoral shaft fracture with residual fixation hardware and partially visualized moderate lower lumbar degenerative changes.  The examiner further stated that the Veteran's condition impacted his ability to work, i.e., the Veteran could not do prolonged weight bearing activities.  

In September 2017, the Veteran was afforded a VA examination to determine the severity of his left femur disability.  The examinations included examinations for hip and thigh, and knee and lower leg conditions.  The examiner reviewed the claims file and performed an in-person examination.  The examiner was also asked to clarify whether the Veteran had ankylosis associated with the his left femur disability.  The examiner stated that the August 2015 VA examiner concluded that there was no ankylosis.  

Regarding the Veteran's hip and thigh condition, the examiner confirmed the Veteran's residuals of the left femur fracture status-post open reduction-internal fixation and left femur fracture status-post open reduction-internal fixation with residual pain and loss of ROM diagnoses.  The Veteran experienced flare ups which caused more pain than normal and limited movement.  He reported functional loss or functional impairment to include trouble standing, walking, sitting for long periods of time, and difficulty bending and squatting.  His right hip ROM was normal and there was no pain, crepitus, pain with weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue.  He was able to perform repetitive-use with at least three repetitions without experiencing functional loss.  However, he was not tested after repetitive use over time nor was he tested during a flare up.  His muscle strength was 5/5 with no reduction in muscle strength.  There was no objective evidence of pain on passive ROM or when the right hip was used in non-weight bearing.  Passive and active ROM was the same.  

The Veteran's left hip ROM was noted as being abnormal.  Flexion was from zero to 100, extension and adduction were from zero to 15, abduction and internal rotation were from zero to 25, and external rotation was from zero to 45.  The Veteran was unable to cross his legs.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform three repetitive testing, and he experienced additional loss of function or range of motion.  He was not examined after repetitive use over time.  The Veteran experienced pain, fatigue, weakness, and lack of endurance in his left hip.  He was not tested during a flare up.  

However during flare ups, pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability.  The Veteran also experienced disturbance of locomotion; interference with sitting and standing; and difficulty walking, sitting, and standing.  The Veteran's muscle strength was 4/5 with reduction in muscle strength which was entirely due to his disability.  There was objective evidence of pain when the left hip was used in non-weight bearing.  Passive and active ROM was the same.  The Veteran did not experience muscle atrophy in either hip.  There was also no ankylosis, crepitus, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The Veteran had left extremity peroneal neuropathy and scars associated with his disability.  He occasionally used a cane as a means of locomotion.  The Veteran's functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner stated that the hip condition had an impact on the Veteran's ability to perform any type of occupational task, i.e., he had trouble walking, sitting, and standing for long periods of time.  

When considering DC 5255, the evidence of record does not demonstrate that the Veteran's disability due to residuals of left femur disability would support a higher evaluation under that DC due to malunion or nonunion.  In this regard, there is no nonunion or malunion in the shaft or neck of the left femur.  Rather, the radiographic evidence shows that the Veteran has a well-healed old fracture.  It appears that a 20 percent rating was awarded by analogy to a moderate hip disability.  However, based on the forgoing, a marked hip disability has not been demonstrated.  An evaluation in excess of 20 percent under DC 5255 is not warranted for femur impairment due to malunion or nonunion.  See 38 C.F.R. § 4.71a.

The Board notes that it is more accurate to rate the Veteran under Diagnostic Codes 5252 and 5253 rather than 5255 as the ratings, when combined, will remain the same.  The Board notes that flexion has been shown to be limited so that the criteria for a 10 percent rating are met under Diagnostic Code 5252.  During the August 2015 VA examination, the Veteran's flexion was from 0 to 40 degrees.  The Board notes that during the September 2017 VA examination, the Veteran's flexion was limited to 100 degrees.  However, the examiner noted functional loss or functional impairment to include trouble standing, walking, sitting for long periods of time, and difficulty bending and squatting.  Additionally, even though the Veteran was able to perform three repetitive testing, he experienced additional loss of function or range of motion.  

Moreover, the August 2015 and September 2017 VA examination reports reflect that the Veteran was unable to cross his legs.  Therefore, the criteria for a 10 percent disability rating for limitation of left leg adduction under Diagnostic Code 5253 are met.  38 C.F.R. § 4.3, 4.7, 4.71a.
The Board notes that the Veteran may not be assigned separate ratings under both DC 5255 and DC 5251, 5252, or 5253, which rate limitation of motion, as his rating under DC 5255 contemplates his limited motion in determining that he suffers a marked left femur disability.  As such, separate ratings under DCs 5251, 5252, or 5253 and 5255 would improperly constitute ratings for duplicative or overlapping symptomatology.  The Board observes that the criteria for a 10 percent rating under DC 5251 have not been met during this appeal period.

However, the Board notes that as the Veteran has not been shown to have malunion of the femur, it is more accurate to rate the Veteran's disability separately under DC 5252 and 5253.  When combined, a 20 percent rating is warranted, which does not reduce the Veteran's compensation.  38 C.F.R. § 4.25.  These separate ratings will REPLACE the single rating under DC 5255 that had previously been assigned.

The Board notes that the Veteran does not have, nor does his disability picture more nearly approximate ankylosis, limitation of extension of the thigh to five degrees, or flail joint, or impairment of the femur (Diagnostic Codes 5250, 5251, 5254, 5255).  Therefore, these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Veteran's disability due to residuals of left femur disability has not been manifested by any leg length discrepancy.  Thus, DC 5275 is applicable.  


ORDER

The reduction from 20 to 10 percent rating for left femur disability was not proper; the 20 percent rating is restored.

Entitlement to a combined rating in excess of 20 percent for the service-connected left femur disability is denied.


REMAND

iii.  Peripheral Neuropathy of the left lower extremity

Following the June 2017 remand, it is still unclear whether the Veteran should be compensated for findings of sciatic nerve impairment.  

In February 2017, the Veteran was afforded a VA examination to the nature and etiology of his peripheral neuropathy.  The Veteran experienced incomplete mild paralysis at his sciatic nerve.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner diagnosed the Veteran with radiculopathy bilateral lower extremities.  The examiner concluded that the peripheral neuropathy was less likely than not due to the Veteran's service-connected condition.  

In September 2017, the Veteran was afforded a VA examinations to determine the nature and etiology peripheral neuropathy.  The examiner was asked to clarify whether there were any neurological abnormalities associated with the Veteran's left femur disability.  The examiner opined that the Veteran's left neuropathy condition is at least as likely as not associated with his left femur disability.

During the examination, the Veteran stated that he experienced gradual onset tingling, numbness, and pain of bilateral legs beginning in 2010.  He took Gabapentin 300 mg.  The examiner confirmed the peripheral neuropathy bilateral lower extremities diagnosis.  The examiner noted the Veteran's right and left lower extremity symptoms to be mild with intermittent usually dull moderate pain.  The Veteran experienced mild numbness and moderate parenthesias and/or dysesthesias.  The Veteran experienced incomplete moderately severe paralysis in his sciatic nerve for both left and right lower extremities and moderate paralysis in his anterior crural nerve.  His external and internal popliteal (common peroneal and tibial, respectively), musculocutaneous, anterior and posterior tibial nerves, internal saphenous, obturator, external cutaneous nerve of the thigh, illio-inguinal nerves were all normal.  

It is unclear to the Board how a normal common peroneal nerve but an abnormal sciatic nerve is related to his service-connected left lower extremity residuals of a left femur fracture.  Such should be clarified on remand.

Accordingly, the matter is remanded to the RO for additional development.

1. Obtain a VA medical opinion that clearly explains the level of impairment of the left lower extremity peripheral neuropathy that is attributed to the service-connected residuals of a left femur fracture.  It is unclear to the Board how a normal common peroneal nerve but an abnormal sciatic nerve are related to his service-connected left lower extremity residuals of a left femur fracture as reflected on the September 2017 VA examination.  The opinion should clearly explain the relationship between the sciatic nerve and the service-connected residuals of a left femur fracture, to include whether the sciatic nerve impairment is caused or aggravated by such.

2. Thereafter, readjudicate the claims on appeal.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


